Citation Nr: 1315337	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1985 to July 1993.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for PTSD.  

In October 2010, the appellant testified before a Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  In June 2011, the Board remanded the matter to the RO after recharacterizing the issue on appeal to include an acquired psychiatric disability other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The matter has been recharacterized as a single issue to reflect this guidance.

In a March 2013 letter, the Board advised the appellant that he was entitled to an additional Board hearing as the Veterans Law Judge who had conducted the October 2010 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  Although the appellant initially responded that he wished to appear at a Board hearing before another Veterans Law Judge, he subsequently withdrew his request and indicated that he wished to have another Veterans Law Judge make a decision on his claim, with consideration of the October 2010 hearing transcript.  


FINDING OF FACT

An acquired psychiatric disability, including PTSD, was not present during the appellant's active service, a psychosis was not diagnosed within one year of service separation, and the record contains no probative evidence showing that the appellant has any current acquired psychiatric disability, including PTSD, which is causally related to his active service or any incident therein.


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not incurred in or aggravated by active service nor may a psychosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a January 2008 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The January 2008 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition to this notification letter, the appellant attended an October 2010 Board hearing during which a Veterans Law Judge discussed the issues on appeal with the appellant and his representative.  38 C.F.R. § 3.103 (2012); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment and personnel records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2012).  Where the RO's efforts to obtain evidence identified by the appellant were unsuccessful, the appellant was duly notified.  

The appellant has also been afforded a VA psychiatric examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the examination is report adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records as well as a clinical interview and examination of the appellant.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Again, neither the appellant nor his representative has argued otherwise.  

Background

The appellant's service treatment records are entirely negative for complaints or findings of an acquired psychiatric disability.  

The appellant's service personnel records show that he had overseas service in Korea from May 1988 to May 1989.  No other foreign service is documented, either in his personnel folder or on his DD Form 214.  From June 1989 to July 1993, the appellant was assigned to Headquarters and Headquarters Company, 35th Signal Brigade, Company D, 327th Signal Brigade, at Fort Bragg, North Carolina.  The appellant was discharged from active duty in July 1993 with a bar to reenlistment for multiple reasons, including failing to pay debts and driving under the influence of alcohol.  

In December 2007, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including PTSD which he claimed had been incurred during a tour of duty in the Persian Gulf in 1991.  

In January 2008, in response to the RO's request for specific information regarding his claimed stressors, the appellant reported that he had served in the Persian Gulf from August 1990 to April 1991 with the Combat Tactical Signal B Company, 327th Signal Battalion.  He claimed that at some point during his tour of duty, a SCUD missile attacked a location in Dhahran, Saudi Arabia, the day after he and his unit had left the location.  

Also in response to the RO's request for information, the appellant indicated that he was currently incarcerated.  He indicated that he had PTSD and had repeatedly requested psychiatric treatment from the prison psychiatrist, to no avail.  He indicated that the psychiatrist told him that he could get no treatment because "there's no traumic [sic] stress in my case."  Records from the Georgia Department of Corrections indicate that the appellant's most recent period of incarceration had begun June 2007 with a sentence of more than 13 years, and that his criminal history included a first degree forgery conviction.  

In a June 2009 statement, the appellant claimed that from August 1990 to April 1991, he had participated in Desert Shield/Desert Storm with the 35th Signal Brigade, 327th Signal Battalion.  He claimed that he had been positioned near the Dhahran Airport and "still see when the warhead exploded and killed many reservists just after I only hours was moved from that location."  

VA clinical records show that in February 2010, after his release from the period of incarceration which had begun in June 2007, he requested a PTSD screening.  He acknowledged a history of alcohol and marijuana abuse since the age of 15 as well as crack cocaine abuse since the age of 23.  The diagnoses included substance abuse/dependence.  No other psychiatric disabilities were diagnosed.  The appellant nonetheless continued to seek psychiatric evaluation from VA, claiming to have PTSD.  In April 2010, he claimed that he had discovered two dead people when he walked up to a bunker during the Gulf War.  He requested referral to a mental health clinic for PTSD.  A PTSD screening at that time, however, was negative.  At a May 2010 mental health initial evaluation, the appellant claimed that he had served in the Gulf War and had witnessed trauma in the form of a SCUD missile killing reservists in the compound next to his.  After evaluating the appellant, the examining psychiatrist diagnosed anxiety, not otherwise specified, as well as alcohol, marijuana, and cocaine dependence in reported early remission.  PTSD was not diagnosed.  

Subsequent VA clinical records show that in July 2010, the appellant claimed that during a tour of duty in the Persian Gulf, SCUD missiles hit the compound next to his, killing 28 soldiers.  He indicated that although he did not witness the blast, he heard it.  He indicated that his unit relocated the next day.  He further claimed that on another occasion, he "wandered off" while installing communications satellites and happened upon two dead Iraqi soldiers in a sand bunker.  After conducting an extensive psychological evaluation of the appellant, the examiner diagnosed him as having depression, not otherwise specified.  The examiner concluded that the appellant did not have PTSD because he did not endorse all three symptom clusters of PTSD and that his reported reexperiencing and avoidance symptoms were very light.  In view of the lack of a symptom profile indicative of intensive trauma, he was not enrolled in the Therapeutic Rehabilitation Program but referred to a Vet Center for readjustment counseling.  

In June 2010, the appellant underwent VA medical examination in connection with an application for pension.  He again claimed that he had had PTSD since returning from the Gulf War.  After examining the appellant and reviewing his medical records, however, the examiner diagnosed anxiety, not otherwise specified.  

At his October 2010 Board hearing, the appellant testified that he had served in the Persian Gulf in 1990 and 1991.  He claimed that on one day at appropriately 3:30 in the morning, he was in Dhahran and witnessed a SCUD missile explode over one of the reserve compounds which housed about 500 people.  He indicated that when he saw a burst of flames, he ran.  He indicated that the next day, he learned that solders had been killed.  He indicated that the event was traumatic and that he was currently under treatment for PTSD at a Vet Center.  In support of his claim, the appellant submitted an October 2010 letter from a social worker at a Vet Center who indicated that the appellant had participated in weekly therapy there for PTSD.  

In a July 2011 letter, the appellant provided additional information regarding his claimed in-service stressors.  He claimed that in February 1991, during his tour of duty in the Gulf War, he met some soldiers from a Quartermaster unit by the names of Sergeant C. and Specialist S., and became friendly with them.  He claimed that later that month on February 25, 1991, while working guard duty, "a silent whistle came into [his] hearing" and he recognized it as an incoming explosive.  He indicated that he ran from his post and the explosive hit approximately 400 to 500 feet away from him.  He claimed that he ran to his first sergeant's tent and woke him up to tell him that "I found out that a missile had hit the compound where [Sergeant C. and Specialist S.] were staying."  He claimed that although he had no way of knowing if anything had happened, he "heard screams and soldiers hollowing [sic] for help."  He claimed that "[t]his went on all night as I never managed to get close enough to see what happen or if [Sergeant C. and Specialist S.] were injured."  He indicated that he later learned after he had "researched it," that both soldiers had been killed in the explosion.  He claimed that he would never forget these soldiers.  

In light of the appellant's recent claims to the effect that he had personally witnessed the single most devastating attack on U.S. forces during Operation Desert Storm and had been friends with two of the soldiers killed in the attack, the RO contacted the U.S. Army & Joint Services Records Research Center (JSRRC) for additional information.  JSRRC responded that they had researched available records and although Dhahran had been a main base camp for the 327th Signal Battalion, records indicated that they had relocated in approximately mid January 1991, well before the February 25, 1991 SCUD attack, and that available records did not document that any members of the company stayed in Dhahran.  

In December 2011, the appellant was afforded a VA psychiatric examination at which he related his claimed in-service stressors as well as his claimed psychiatric symptomatology.  The examiner noted that in addition to conducting a clinical interview, he had also reviewed the documentary evidence of record.  In that regard, the examiner observed that the history reported by the appellant was inconsistent with the record in multiple respects.  The examiner noted, for example, that the appellant claimed that he had had depression and PTSD symptoms since returning from Desert Storm.  He noted that VA clinical records, however, showed that depression screenings performed in February, March and April 2010 revealed negative scores and that a PTSD screening in April 2010 had been similarly negative.  The examiner further noted that the appellant had not been diagnosed as having PTSD by VA mental health providers.  

The examiner detailed multiple other relevant inconsistencies in the record, including the appellant's reported medication regimen, his claimed stressors, his family situation, his criminal history, his substance abuse history, and his military disciplinary actions.  He noted, for example, that the appellant reported that he was under treatment for PTSD at the Vet Center and that he was taking PTSD medication prescribed by a psychiatrist.  The examiner noted, however, that VA pharmacy records did not list any prescriptions for mental health medications and that a phone call to the Vet Center indicated that they did not have psychiatrists on staff available to prescribe medications.  Rather, the Vet Center staff explained that if a veteran needed medication, he was referred to VA.  The examiner also noted that although the appellant denied having had any Article 15's or disciplinary actions in service, his personnel records showed that he had received two separate Article 15's for going AWOL, resulting in a reduction of rank.  He had also received general counseling on at least five occasions for issues related to a DUI and nonpayment of bills.  

After examining the appellant and reviewing the record, the examiner, a clinical psychologist, concluded that the appellant did not have PTSD.  He explained that with respect to the appellant's claimed stressor of the missile attack in Dhahran, although it was related to the appellant's fear of hostile military activity, it was not adequate to support a diagnosis of PTSD.  He explained that not only was the appellant's actual presence for this attack in question, he had not described a reaction involving one of intense fear, helplessness, or horror as required to support a DSM-IV diagnosis of PTSD.  He indicated that the appellant's claimed stressors of seeing dead reservists and discovering the bodies of two Iraqi soldiers were insufficient for the same reason and did not support a diagnosis of PTSD.  In addition, the appellant did not meet multiple other criteria necessary for a diagnosis of PTSD.  Rather, the examiner concluded that it was his opinion that a diagnosis of antisocial personality disorder was appropriate.  He indicated that such diagnosis was less likely than not caused by or the result of the appellant's military service or his reported fear of hostile military or terroristic activity.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection for certain diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2012).

In addition to the criteria set forth above, service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2012); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, then his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2012); see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (holding that the phrase "engaged in combat with the enemy" requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).

Where the record does not establish that the claimant engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2012)).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks service connection for a psychiatric disability, particularly PTSD.  He contends that he developed PTSD secondary to stressful events which occurred during his participation in Operation Desert Storm.  After carefully reviewing the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability, including PTSD.

As a preliminary matter, the Board has considered the appellant's claimed in-service stressors but finds his statements to be wholly lacking in credibility.  As set forth above, the details of the appellant's claimed stressors have varied significantly over the course of the claim.  For example, in his original stressor statement, the appellant reported a single stressful event, i.e. that a SCUD missile had attacked a location in Dhahran the day after he and his unit had left the location.  Since that time, however, the appellant has embellished his stressor statements significantly, claiming that he personally witnessed the incoming SCUD, that it landed approximately 400 to 500 feet away from him, and that it killed two of his friends.  He has also recently recalled an additional stressor of seeing two dead Iraqi soldiers in a bunker. 

The contradictory nature of the appellant's claimed stressors raises significant questions regarding his veracity.  Moreover, the Board notes that the service department has indicated that the appellant's unit had moved from Dhahran well before the SCUD attack of February 25, 1991, indicating that the appellant did not witness the attack as he now claims.  Given these factors, and in view of the multiple other inconsistencies in the appellant's statements and the record on appeal, the Board assigns no probative value to the appellant's statements offered in pursuit of his claim for VA monetary benefits, including statements regarding his claimed stressors.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  

The Board's finding regarding the appellant's credibility is strengthened by his criminal history, one which reflects his propensity for untruthfulness.  In that regard, the record shows that the appellant's criminal history includes a conviction for first degree forgery for which he was sentenced to a lengthy period of incarceration.  This conviction involves an act of dishonesty or false statements and reflects the appellant's propensity for untruthfulness.  This further impugns his credibility, and supports the Board's finding that his statements, particularly those offered in pursuit of VA monetary benefits, are entitled to little probative value.  

Moreover, the Board further finds that the most probative evidence of record shows that the appellant does not have PTSD.  As delineated in detail above, the appellant has been examined on multiple occasions by VA in connection with his contention that he has PTSD but examiners have repeatedly concluded that the appellant does not exhibit PTSD, including as a result of his fear of hostile military activity.  Most recently, in December 2011, the appellant was afforded a VA psychiatric examination for the express purpose of determining whether he had an acquired psychiatric disability, including PTSD, as a result of his military service.  As set forth above, that examiner expressly concluded that the appellant did not have PTSD.  

The Board finds that the December 2011 examination report is persuasive and assigns it great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The examination was conducted by an examiner whose professional credentials significantly enhance the probative value of his opinion.  Additionally, the medical opinion was based on an extensive psychiatric evaluation which included both a clinical interview as well as an extensive review of the relevant documents in the record on appeal.  The examiner also consulted with the Vet Center, where the appellant claimed to be receiving treatment for PTSD.  Significantly, the examiner described in detail the specific criteria for a diagnosis of PTSD and why those criteria had not been met based on the appellant's claimed stressors and symptomatology.  The opinion is also consistent with the VA clinical evidence of record which shows that repeated screening had failed to produce a diagnosis of PTSD.  

The Board has considered the October 2010 letter from a Vet Center readjustment counseling therapist who noted that the appellant had participated in therapy for PTSD but finds that such PTSD diagnosis was based on the appellant's reports of his in-service stressor and symptoms, which the Board has determined are not credible.  This renders the PTSD diagnosis of little probative value.  Moreover, because the December 2011 VA examination was conducted for the express purpose of determining whether the appellant had PTSD, and in light of the thorough nature of the examination and the report, the Board assigns great probative weight to this opinion regarding the question as to whether a diagnosis of PTSD is appropriate.  In light of these factors, the Board concludes that the April 2011 VA examination report is entitled to great probative weight, outweighing the October 2010 Vet Center letter.  

Under applicable criteria, the first element necessary to establish service connection for PTSD is medical evidence diagnosing the condition in accordance with DSM-IV.  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the U.S. Court of Appeals for the Federal Circuit observed that 38 U.S.C.A. § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  In this case, for the reasons discussed above, the most probative evidence establishes that the appellant does not meet the criteria for a diagnosis of PTSD in accordance with DSM-IV, nor has he met those criteria for any period of the claim.  To the extent the appellant argues that he has PTSD, significant questions of credibility notwithstanding, such opinion is clearly a matter for an individual with medical knowledge and expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In other words, given the complex nature of psychiatric medicine, particularly in the setting of the appellant's diagnosed personality disorder and drug abuse history, the Board finds that his lay statements are not competent evidence that any of his psychiatric symptomatology is indicative of an acquired psychiatric disability, including PTSD.  The question of a diagnosis of a psychiatric disability is a complex medical matter as to which the Court has found laypersons generally not competent to testify.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant "); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, the appellant's lack of credibility renders his statement that he has PTSD of little probative value, questions of competency notwithstanding.  

The Board further finds that the record on appeal contains no basis upon which to award service connection for a psychiatric disability other than PTSD.  In that regard, although the appellant has not specifically claimed entitlement to a psychiatric disability other than PTSD, the Board notes that the record on appeal contains additional psychiatric diagnoses, including a personality disorder, depression and anxiety, and polysubstance abuse.

To the extent that the appellant may be seeking service connection for a psychiatric disability due to or manifested by drug and alcohol abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  See also 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2012) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  Thus, service connection for drug and/or alcohol abuse is not warranted.

The Board has also considered the diagnosis of antisocial personality disorder rendered at the December 2011 VA psychiatric examination.  As set forth above, service connection is granted disability resulting from disease or injury incurred in the line of duty. 38 U.S.C.A. § 1110.  Personality disorders, however, are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  There is no basis on which to award service connection for a personality disorder in this case.

The Board similarly finds no basis upon which to award service connection for any other acquired psychiatric disability.  As set forth above, the record shows that a psychiatric disability was not present during the appellant's active service, nor was a psychosis identified within one year of his separation from active service.  The post-service record on appeal is similarly negative for any indication of a psychosis or other psychiatric disability within the first post-service year or for several years thereafter and, as set forth above, the appellant's claim to the effect that he has had depression and PTSD since service are not credible.  Finally, the Board notes that the record on appeal contains no indication that any acquired post-service psychiatric disability other than PTSD, substance abuse, or a personality disorder, is causally related to his active service or any incident therein.  

For the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability, including PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


